Citation Nr: 0716092	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-41 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, now rated 30 percent disabling.

2.  Entitlement to an increased rating for a lumbar spine 
disability, now rated 10 percent disabling.

3.  Entitlement to an increased rating for a right shoulder 
disability, now rated 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision.

In April 2004, the veteran wrote that his hips were arthritic 
and that this was related to his back problems.  This appears 
to be a claim for service connection for a bilateral hip 
disability, claimed as secondary to a service-connected 
lumbar spine disability.  Since the RO has not yet addressed 
this matter, the Board will refer this issue to the RO for 
its consideration in the first instance, as appropriate.  


FINDINGS OF FACT

1.  A right knee disability is now rated at the maximum 
permissible rating for leg flexion limitation, and leg 
extension motion is primarily to 0 degrees.  However, there 
is evidence of instability of the right knee with minimal 
laxity.

2.  A lumbar spine disability is manifested by limitation of 
flexion to about 70 degrees, but without incapacitating 
episodes requiring bed rest prescribed by a doctor.

3.  Right shoulder bursitis is manifested by abduction that 
is higher than the shoulder level.

4.  Service connection is in effect for the following 
disabilities: status post meniscectomy of the right knee with 
chondromalacia and arthritis (rated 30 percent disabling); 
lumbar spine disability (20 percent disabling); right 
shoulder bursitis (10 percent disabling); right lower 
extremity neuropathy (10 percent disabling); a right inguinal 
hernia (10 percent disabling); and right knee instability 
(10 percent disabling), which would result in a combined 
total disability rating of 60 percent.

5.  The veteran was previously employed as a letter carrier 
and more recently as a child supervisor and trainer with 
children at a recreational facility and as a cashier at a 
retail store.  He completed high school.

6.  Although the veteran is limited in performing certain 
strenuous activities in work, he is specifically capable of 
performing any work involving sedentary duties.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for status post 
meniscectomy of the right knee with chondromalacia are not 
met; and the criteria for a separate 10 percent rating for 
right instability are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 
5257, 5260, 5261 (2006).

2.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5292, 5293, 5295 (2001); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5237, 
5242, 5243 (2006).

3.  The criteria for an increased rating for right shoulder 
bursitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5019, 
5201 (2006).

4.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent letters in August 2003, September 2003, November 
2003, and July 2004; rating decisions in March 2004 and July 
2004; a statement of the case in December 2004; and a 
supplemental statement of the case in July 2005.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  The August 2003 letter preceded the March 2004 RO 
decision with regard to the right knee and TDIU rating 
claims.  It complied with VA's duties to notify claimants.  
The July 2004 letter satisfied VA's duties to notify 
claimants on the remaining two issues, but it postdated the 
March 2004 RO decision (the initial adjudication); he was 
given an opportunity to respond.  Thereafter, the RO issued a 
subsequent adjudication in the form of its statement of the 
case.  Thus, VA has made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication or even the final RO adjudication (the December 
2004 supplemental statement of the case) is harmless.  The 
Board finds that even if there is any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claims with RO adjudication after receipt of the required 
notice.  VA effectively complied with all of the required 
elements under its duty to notify claimants prior to the last 
RO adjudication (the December 2004 supplemental statement of 
the case).

Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. 
Fed. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  Any defective 
notice has not prejudiced the appellant in the essential 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(C.A. Fed. Apr. 5, 2007) (No. 2006-7303); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Indeed, the veteran has demonstrated knowledge of the 
evidentiary requirements by referring to all available 
treatment records and by describing the effects of his 
disabilities.  Thus, VA satisfied its duty to notify the 
appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Also, recent VA 
examinations of the veteran's service-connected disabilities 
are in the claims folder.  Thus, VA has fulfilled its duty to 
assist the appellant.




I.  Increased rating claims

Disability evaluations are determined by application of a 
rating schedule based, as far as can practicably be 
determined, on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  A service-connected 
disability is rated based on specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2006).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2006).  The 
disability must be evaluated from the point of view of the 
veteran working or seeking work and any reasonable doubt 
about the extent of the disability must be resolved in the 
veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2006).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  

VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  If entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Right knee disability

The veteran's service-connected right knee disability (status 
post meniscectomy of the right knee with chondromalacia and 
arthritis) has been rated 30 percent disabling since January 
2003.  He seeks an increased rating because of constant 
severe right knee pain, inability to bear weight on the right 
knee, the need for crutches, and inability to climb stairs.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants a 10 percent rating.  Absent limitation 
of motion, a 20 percent rating is warranted for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Separate ratings may be warranted in specific circumstances 
based on either limited knee extension or limited knee 
flexion.  VAOPGCPREC 9-2004 (Sep. 17, 2004) (cited at 69 Fed. 
Reg. 59,990 (Oct. 6, 2004)).

A 10 percent rating is warranted when leg flexion is limited 
to 45 degrees.  
A 20 percent rating is warranted when leg flexion is limited 
to 30 degrees.  
And a 30 percent rating is warranted when leg flexion is 
limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  

A 0 percent rating is warranted when leg extension is limited 
to 5 degrees.  
A 10 percent rating is warranted when leg extension is 
limited to 10 degrees.  
A 20 percent rating is warranted when leg extension is 
limited to 15 degrees.  
A 30 percent rating is warranted when leg extension is 
limited to 20 degrees.  
A 40 percent rating is warranted when leg extension is 
limited to 30 degrees.  
A 50 percent rating is warranted when leg extension is 
limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.  

Normal flexion and extension of the knee range from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Separate ratings may also be warranted for knee arthritis 
under DCs 5003/5010 and for instability of the knee under 38 
C.F.R. § 4.71a, DC 5257.  VAOPGCPREC 9-98 (Aug. 14, 1998) 
(cited at 63 Fed. Reg. 56,704 (Oct. 22, 1998)); VAOPGCPREC 
23-97 (July 1, 1997) (cited at 62 Fed. Reg. 63,604 (Dec. 1, 
1997)).

A 10 percent rating is warranted when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating is warranted when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
is warranted when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257.

When evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  These determinations should be made 
by an examiner and should be portrayed in terms of the 
additional loss in range of motion due to these factors, 
including with repeated use and during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 (1995); 38 C.F.R. §§ 4.40, 
4.45.  

But if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The veteran sustained a right knee injury during his active 
duty.  In the ensuing years, he had to undergo several 
arthroscopies and meniscectomies involving the right knee.  

In April 2002, the veteran had full right knee extension and 
flexion of 115 degrees, but with a fairly loud snap that 
occurred throughout the range of motion.  However, knee 
ligaments were stable.  There was no swelling or increased 
heat.  

A May 2002 VA MRI revealed degenerative arthritis of the 
right knee, degenerative changes of the menisci, a meniscus 
tear, and changes due to chronic tear of the anterior 
cruciate ligament.  

On VA joints examination in July 2002, the veteran reported 
right knee grinding, cracking, and swelling that caused him 
to limp.  He reported locking and instability.  Examination 
revealed no effusion, edema, redness, or heat.  He had pain 
on motion, weakness, and tenderness.  Guarding made 
examination difficult.  Extension was full at 0 degrees, and 
flexion was 115 degrees with a snap and pain.  Knee ligaments 
were stable without motion, but the examination for stability 
was limited with guarding.  The diagnosis was degenerative 
post-traumatic osteoarthritis of the right knee with 
degenerative meniscus and anterior cruciate ligament.

In January 2003, the veteran sought treatment for knee pain 
that had forced him to be driven home from work.  On 
evaluation, there was no laxity, and he had full extension, 
but flexion was limited to 30 degrees.  It was noted that the 
veteran was not an ideal candidate for total knee 
arthroplasty.

On a May 2003 examination in connection with an application 
for Social security Administration (SSA) disability benefits, 
the veteran had palpable crepitus on extension and flexion.  
He walked with an antalgic gait and with a right-knee brace.  
Right knee motion was from -5 to 90 degrees, where it was 
limited by pain.  The examiner concluded that the veteran 
would not be able to tolerate activities involving frequent 
kneeling, stooping, and squatting, as well as prolonged 
walking, standing, and bending of his lower back.  He would 
require an assistive device for walking, primarily on uneven 
surfaces.

On a September 2003 VA joints examination, the veteran 
described constant right knee pain and the need for a cane 
when walking around the house and for crutches for any 
significant walking outside the house (such as shopping).  He 
denied any giving out of his knees.  He had "significant" 
range of motion problems with the right knee.  He held the 
right knee almost completely extended and did not flex it.   
He also seemed to favor this knee on walking.  He was wearing 
a right knee brace.  There was some bursal swelling.  He also 
had diffuse tenderness and increased sensitivity over the 
right knee.  Although there was no laxity on one test, he had 
some slight shifting of the knee on another test.  He 
reported significant pain with these tests.  Extension was to 
-3 degrees, while flexion was only to about 45 degrees, with 
pain beyond 10 degrees.  An X-ray showed moderate to marked 
osteoarthritic changes that had progressed since a January 
2003 X-ray.  The examiner concluded that the significant 
chronic right knee problems caused constant pain and 
significantly limited ambulation and activities.  

On an October 2003 VA general medical examination, the 
veteran could flex his right knee to 50 degrees.  There was 
severe pain with hyperflexion.  There also was slight atrophy 
of the right quadriceps muscle, as compared to the left side.  
Examination for ligamentous or cartilaginous injury was 
inaccurate because of the veteran's pain when the joint was 
manipulated.  The diagnosis was severe right knee 
osteoarthritis, status post right knee operations for 
meniscal pathology.  

VA medical records from 2004 and 2005 indicate that the 
veteran was using axillary crutches.  He reportedly had 
experienced a flare-up of right knee pain in late 2004.  In 
February 2005, he reported severe right knee pain and 
inability to bear weight; he was in a wheelchair.  He 
underwent draining of a right knee hemarthrosis.  

According to a March 2005 VA MRI, the veteran has a medial 
meniscal tear and right knee internal derangement.  There was 
evidence of osteoarthritic changes and suprapatellar 
effusion, but the MRI also indicated that the cruciate and 
collateral ligaments were well preserved.  After consultation 
with a bone tumor doctor, it was determined that a possible 
lesion in the tibial epiphysis was a bony cyst.  

On orthopedic consultation in March 2005, right knee flexion 
was to about 115 degrees.  A VA orthopedic evaluation 
diagnosed degenerative joint disease of the knee with chronic 
anterior cruciate ligament instability.  A right knee brace 
and physical therapy were recommended, and the veteran 
indicated that he had been told of the potential need for 
additional surgery in the future.  

In April 2005, he reported having had recent knee swelling 
while walking in his yard.  Initially in May 2005, right knee 
range of motion was from 10 to 54 degrees, with pain; 
although knee ligaments appeared intact.  Following various 
VA physical therapy evaluations in May 2005, active right 
knee ranges of motion were from 0 to 109 degrees; and to 105 
degrees of active flexion.  Passive range of motion was from 
0 to 111 degrees with pain at the lateral aspect of the knee; 
on another measurement, passive flexion was to 111 degrees.  
By June 2005, his right knee range of motion was from 10 to 
110 degrees, but he continued to have decreased range of 
motion and right lower extremity strength.  By mid-June 2005, 
he was able to walk without the axillary crutches, albeit 
with a slightly antalgic gait pattern.  Right knee flexion 
was 113 degrees, and extension was 7 degrees.  

On VA rehabilitation therapy in June 2005, examination 
revealed positive minimal laxity on joint stress testing and 
giveaway to pain at the right quadriceps.  

More recently, on a July 2005 VA joints examination, the 
veteran reported right nee pain that was 4 on a 10-point 
scale, with weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking, fatigability, and lack of 
endurance.  Daily flare-ups were reportedly 7 on a 10-point 
scale and lasted 12 hours.  He used crutches when he came for 
the examination, and he walked with a limp.  Apparently, he 
was also going to pick up a brace that had been ordered for 
him.  He apparently had been medically released from his job 
as a mail handler with the U.S. Postal Service because of his 
knees.  He reported being unable to perform various sports 
activities or mow the lawn.  On examination, the right knee 
was swollen, warm, and slightly red, and there was fluid in 
the knee.  The medial, collateral, and anterior/posterior 
cruciate ligaments were stable.  Right knee motion was from 0 
to 80 degrees with pain throughout, compared to left knee 
motion from 0 to 125 degrees without pain.  Repetition caused 
increased pain and showed lack of endurance.  The diagnoses 
were degenerative arthritis of the right knee, at least as 
likely as not due to the in-service injury; and bony lesion 
resulting from subchondral cyst and edema from degenerative 
changes in the right knee.  

Undeniably, the medical records reflect significant right 
knee problems, with multiple surgical procedures in the past 
and an effect on the veteran's prior jobs.  But the Board 
must apply the specific criteria of the applicable 
limitation-of-motion codes.  See Johnston, supra.
 
None of the examinations described above reflects limitation 
of leg flexion to 15 degrees.  At most, there has been 
limitation of leg flexion to 10 degrees with pain on a 
September 2003 VA examination.  The veteran is already in 
receipt of the maximum 30 percent rating under the diagnostic 
code for limitation of leg flexion.  See 38 C.F.R. § 4.71a, 
DC 5260.  Even the reported pain does not provide a basis for 
an increased rating where the disability is rated at the 
maximum available rating under the applicable limitation-of-
motion code.  In fact, it appears that consideration of knee 
pain resulted in the assignment of a 30 percent rating. 

The Board has also considered whether a separate rating is 
available for limitation of leg extension.  For a very brief 
period (May 2005 to June 2005), the veteran had limitation of 
leg flexion to 10 degrees on several limited occasions.  But 
by mid-June 2005, after several weeks of physical therapy, 
leg extension was 7 degrees, which is closer to 5 degrees 
(warranting only a 0 percent rating under the applicable leg 
extension limitation criteria) than to 10 degrees (which is 
the criterion for a 10 percent rating for limitation of leg 
extension).  See 38 C.F.R. § 4.71a, DC 5261.  And very 
significantly, the vast majority of the measurements 
described above reflect extension to 0 degrees.  The 
disability picture involving the right knee does not "more 
nearly approximate[] the criteria required for" the higher 
rating.  See 38 C.F.R. § 4.7.  Therefore, the right knee 
disability does not now warrant a separate rating for 
limitation of leg extension under 38 C.F.R. § 4.71a, DC 5261.    

However, the Board concludes that there is some equivocal 
evidence as to whether the right knee involves subluxation or 
instability.  Although many examinations have showed no 
ligamentous instability (including a 2005 MRI report), there 
is evidence of loud snapping and crepitus on motion, and a 
May 2002 MRI noted an anterior cruciate ligament tear.  Also, 
in June 2005, physical therapy progress notes reflected 
positive minimal laxity, and the veteran has been using a 
right knee brace.  Resolving the evidence in the veteran's 
favor based on the "benefit-of-the-doubt" rule, the Board 
concludes that a separate 10 percent rating is warranted for 
knee impairment based on instability that is now clinically 
described as minimal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.71a, DC 5257.

Lumbar spine disability

A 10 percent rating is now in effect for service-connected 
degenerative disc disease of the lumbar spine.  The veteran 
seeks an increased rating based on low back pain.  

The Board notes that in December 2004, the RO awarded service 
connection and a 10 percent disability rating for right lower 
extremity neuropathy secondary to the service-connected 
lumbar spine disability.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

During the pendency of the claim, the regulations for rating 
disabilities of the spine were revised twice: effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The amended rating criteria apply only for 
periods from and after the effective date of the regulatory 
change.  For periods before the effective date of a 
regulatory change, only the prior regulation applies.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000) (cited at 65 Fed. Reg. 
33,422 (May 23, 2000)).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants a 10 percent rating.  Absent limitation 
of motion, a 20 percent rating is warranted for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Before September 26, 2003, a 10 percent rating was warranted 
for slight limitation of lumbar spine motion.  A 20 percent 
rating was warranted for moderate limitation of motion of the 
lumbar spine, and a 40 percent rating was warranted for 
severe limitation of motion.  There is no higher rating under 
this diagnostic code.  38 C.F.R. § 4.71a, DC 5292 (2001).

Before September 26, 2003, a 10 percent rating was warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent rating was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was warranted for lumbosacral strain that was severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms are present if there is also 
abnormal mobility on forced motion.  There is no higher 
rating under this diagnostic code.  38 C.F.R. § 4.71a, DC 
5295 (2001).

Before September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was mild.  A 20 percent 
rating was warranted when it was moderate, with recurrent 
attacks.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  A 60 percent rating was warranted when 
the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. § 
4.71a, DC 5293 (2001).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  The code for degenerative 
arthritis of the spine (DC 5242) refers to DC 5003, which 
governs degenerative arthritis in general.  The code for 
intervertebral disc syndrome (DC 5243) permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5243 
(2006).

The September 2003 regulatory revisions set forth a formula 
for spinal diseases and injuries, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Under the new formula, a 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or for combined thoracolumbar spine range of motion 
greater than 120 degrees but not greater than 235 degrees; or 
for muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined thoracolumbar spine range of 
motion not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2006).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  
Normal combined thoracolumbar range of motion is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).

For VA purposes, unfavorable ankylosis is a condition in 
which the entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

As of September 23, 2002, intervertebral disc syndrome is 
rated 10 percent disabling with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  It is rated 20 percent 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks in the past year.  A 
40 percent is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
in the past year.  And a 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks in the past year.  38 C.F.R. § 4.71a, DC 5243, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2006).  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome requiring bed rest prescribed by a physician 
and treatment by a physician.  Id., Note (1).

Musculoskeletal system disability is primarily the inability, 
due to damage or infection in the parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Examination should adequately portray the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures; to deformity, adhesions, defective innervation, 
or other pathology; or to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion; a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  
Diagnostic codes predicated on limitation of motion do not 
bar consideration of a higher rating based on functional loss 
due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by 
adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.

On a May 2003 examination in connection with an application 
for Social security Administration (SSA) disability benefits, 
the veteran had "minor aching pain" in his lower back.  
Anterior flexion was to 70 degrees; lateral flexion was to 25 
degrees.  The examiner concluded that the veteran would not 
be able to tolerate activities involving frequent kneeling, 
stooping, and squatting, as well as prolonged walking, 
standing, and bending of his lower back.  

On VA general medical examination in October 2003, the 
veteran had forward bending of the back to 72 degrees.  
Extension was "normal" at 35 degrees.  Left lateral bending 
was 22 degrees; right lateral bending was 30 degrees.  
Rotation was 40 degrees, bilaterally.  There was remarkable 
tenderness to palpation over all lumbar spinous processes.  
An X-ray showed mild osteoarthritis, but an otherwise 
negative lumbosacral spine.  The diagnosis was degenerative 
disc disease of the low back with probable osteoarthritic 
changes and radicular pain from the right leg to the foot.  
There also was objective evidence of L4-5 and L5-S1 disc 
space pathology. 

The evidence regarding the veteran's low back disability is 
minimal.  While the record reflects numerous ongoing 
complaints involving the right knee (and even the right 
shoulder), there are very few complaints of low back pain in 
the records.  

Application of the law which was in effect prior to September 
26, 2003, does not result in the assignment of a rating in 
excess of 10 percent.  In this regard, it is noted that 
medical evidence on file to include the findings rendered 
during a May 2003 SSA examination and an October 2003 VA 
examination essentially reflect mild limitation of motion.  
On examination in May 2003, anterior flexion was to 70 
degrees and lateral flexion was to 25 degrees.  In October 
2003, range of motion findings included improved findings to 
include flexion to 72 degrees; extension to 35 degrees; left 
lateral bending to 22 degrees; right lateral bending to 30 
degrees; and bilateral rotation to 40 degrees.  In sum, 
moderate limitation of motion is not demonstrated.  As such 
an increased rating is not warranted under the old criteria.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  

A higher rating is not warranted based on lumbosacral strain 
as there is no evidence of strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  Spasms and loss of lateral 
spine motion in a standing position were not noted on 
examination in May or October 2003. 

There is no evidence that the veteran has more than mild 
intervertebral disc syndrome according to X-rays performed in 
2003.  38 C.F.R. § 4.71a, Diagnostic Code (5293).  

With respect to the regulatory criteria currently in effect, 
there is no evidence of incapacitating episodes of low back 
pain that have lasted between two and four weeks in any 12-
month period here.  Further, the range of motion findings to 
include a VA examination conducted in October 2003 and an 
examination conducted for SSA purposes in May 2003 showed 
forward flexion of 70 and 72 degrees, respectively which 
warrants no more than a 10 percent rating.  There is no 
evidence establishing a combined thoracolumbar spine range of 
motion which is not greater than 120 degrees.  Thus, based on 
the regulatory revisions that are effective as of September 
2003, the service-connected lumbar spine disability does not 
meet the criteria for a higher rating.  See 38 C.F.R. 
§ 4.71a, DCs 5237, 5242.  

A rating higher than 10 percent is not warranted under either 
the old or the new diagnostic criteria for lumbar strain, for 
arthritis, or for intervertebral disc syndrome.  

As noted above, separate service connection is already in 
effect for neuropathy of the right lower extremity due to the 
lumbar spine disability.  

The weight of the evidence demonstrates that the veteran's 
lumbar spine disability is not entitled to a rating in excess 
of 10 percent.  

Right shoulder disability

Service-connected recurrent right shoulder bursitis is now 
rated 10 percent disabling.  The veteran seeks an increased 
rating based on pain and limitation of motion.  

The Board notes that the 10 percent rating now in effect for 
right shoulder bursitis was based on a January 1994 RO 
decision that awarded service connection and a disability 
rating by analogy to diagnostic codes for arthritis.  See 
38 C.F.R. § 4.71a, DC 5003.  However, there is a diagnostic 
code that specifically pertains to bursitis, and that 
diagnostic code refers evaluations of bursitis to the 
diagnostic codes pertaining to limitation of motion as 
degenerative arthritis.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants a 10 percent rating.  Absent limitation 
of motion, a 20 percent rating is warranted for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Since all examination report some limitation of right 
shoulder motion, as described below, the portion of DC 5003 
referring to absence of limitation of motion does not apply 
here.  

Thus, the Board considers the diagnostic code pertaining to 
limitation of motion of the arm.  A 20 percent rating is 
warranted when motion of the "major" arm is limited to 
shoulder level.  A 30 percent rating is warranted when motion 
of the "major" arm is limited to midway between the side 
and shoulder level.  A 40 percent rating is warranted when 
motion of the "major" arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5201.  Normal forward elevation 
(flexion) and normal abduction of the shoulder are from 0 to 
180 degrees; shoulder level for both motions is 90 degrees.  
38 C.F.R. § 4.71, Plate I.

The Board notes that there is no evidence of ankylosis of 
scapulohumeral articulation, impairment of the humerus (such 
as dislocation of the scapulohumeral joint, or impairment of 
the clavicle.  Thus, the diagnostic codes for these 
conditions do not apply.  See 38 C.F.R. § 4.71a, DCs 5200, 
5202, 5203 (2006).  

A March 2002 VA X-ray indicated that the veteran's right 
shoulder was radiographically normal.  

In April 2002, the veteran complained of anterior right 
shoulder tenderness.  Flexion was 160 degrees.  Abduction was 
150 degrees.  Internal rotation was 75 degrees.  External 
rotation was 80 degrees.  He complained of mild pain during 
these motions.  

On VA joints examination in July 2002, the acromioclavicular 
joint was intact.  There was tenderness, and cuff strength 
was normal.  Forward flexion of the right shoulder was 134 
degrees with pain at the end of the motion, and abduction was 
110 degrees with pain between 100 and 110 degrees (compared 
to a normal range of 180 degrees for these motions).  
External rotation was 66 degrees with pain at the end of this 
motion, and internal rotation was 74 degrees (compared to 
normal motion of 90 degrees).  The diagnosis was right 
shoulder bursitis.

On a May 2003 examination in connection with an application 
for Social Security Administration (SSA) disability benefits, 
the veteran had pain limitation that precluded accurate motor 
strength assessment of the upper extremities.  Right shoulder 
abduction was from 0 to 140 degrees, where it was limited by 
pain.

On an October 2003 VA general medical examination, right 
shoulder abduction was to 120 degrees anteriorly and to 130 
degrees laterally.  Posterior extension was 75 degrees.  
Inversion was 80 degrees, and eversion was also to 80 
degrees.  Repetitive motion testing was not possible because 
of reported pain on any motion.  While the acromioclavicular 
joint was normal appearing on an X-ray, there was subacromial 
space narrowing, and right rotator cuff deficiency was 
suspected.  The diagnosis was right shoulder bursitis with 
"considerable" limitation of motion and tenderness over the 
lateral shoulder.

None of these examinations indicates limitation of the right 
arm motion to shoulder level (that is, 90 degrees).  These 
examinations also described the presence of pain, but this 
pain did not further limit the motion.  At most, the July 
2002 VA examination showed right shoulder abduction to 100 
degrees with pain, which is higher than shoulder level.  See 
38 C.F.R. § 4.71a, DC 5201.  Therefore, the veteran's right 
shoulder disability does not meet the criteria for more than 
the 10 percent rating now in effect.  

The weight of the evidence demonstrates that the veteran's 
right shoulder bursitis is no more than 10 percent disabling.  
Since the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply, and the 
Board will deny this claim for an increased rating.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  TDIU rating

The veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disabilities (i.e., a TDIU rating). 

Total disability ratings based on individual unemployability 
may (TDIU ratings) be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).

A veteran's non-service-connected disabilities or his 
advancing age may not be considered in a TDIU rating claim.  
38 C.F.R. § 4.19 (2006).  Also, it is necessary that the 
record reflect some factor that places his case in a 
different category than other veterans with equal ratings of 
disability.  The sole fact that a veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  A veteran's service-connected 
disabilities must render a veteran unable to secure or follow 
a substantially gainful occupation (that is, work that is 
more than marginal, that permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The veteran's ability or inability to engage in 
substantial gainful activity has to be looked at in a 
practical manner and the thrust of the question is whether a 
particular job is realistically within the capabilities, both 
physical and mental, of the claimant.  See Moore v. 
Derwinski, 1 Vet. App. 83 (1991).

The controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service 
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  Also, "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

A claimant does not have to prove that he or she is 100 
percent unemployable to establish an inability to maintain a 
substantially gainful occupation as required for a TDIU award 
pursuant to 38 C.F.R. § 3.340(a).  See VAOPGCPREC 12-2001 
(July 6, 2001).  Under 38 C.F.R. § 3.340(a), a total 
disability exists if there is impairment sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.

While the term "substantially gainful occupation" is not 
specifically defined by regulation, the United States Court 
of Appeals for Veterans Claims has interpreted the term, as 
used in 38 C.F.R. § 4.16(b), as referring "at a minimum, the 
ability to earn a living wage."  Bowling v. Principi, 15 
Vet. App. 1,7 (2001).

By the same token, a VA adjudication procedure manual has 
defined "substantially gainful employment . . . as 
employment at which non-disabled individuals earn their 
livelihood with earnings comparable to the particular 
occupation in the community where the veteran resides."  
VA's Adjudication Procedure Manual M21-1, Manual Rewrite 
(M21-1 MR), Part IV, Subpart ii, Chapter 2, Section F, Topic 
24.

Marginal employment is not considered "substantially gainful 
employment" and generally will be deemed to exist when a 
veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a); see Faust v. West, 13 Vet. App. 342 (2000).

Additionally, 38 C.F.R. § 4.16 authorizes VA to assign a TDIU 
rating based upon a veteran's temporary (that is, non-
permanent) inability to follow a substantially gainful 
occupation.  But not every period of inability to work will 
establish an inability to follow a substantially gainful 
occupation warranting a TDIU rating, because it may be 
possible to secure and retain employment and to earn 
significant income despite occasional periods of incapacity.  
VA must make determinations regarding ability or inability to 
follow a substantially gainful occupation on a case-by-case 
basis, taking into account such factors as the frequency and 
duration of periods of incapacity or time lost from work due 
to disability, the veteran's employment history and current 
employment status, and the veteran's annual income from 
employment, if any.  VAOPGCPREC 05-05 (Nov. 25, 2005).  

Service connection is in effect for the following 
disabilities: status post meniscectomy of the right knee with 
chondromalacia and arthritis (rated 30 percent disabling); 
right shoulder bursitis (10 percent disabling); right lower 
extremity neuropathy (10 percent disabling); and a right 
inguinal hernia (10 percent disabling); and degenerative disc 
disease (10 percent disabling).  Also, in today's decision, 
the Board has awarded a separate rating for right knee 
instability (10 percent disabling).  Taking into 
consideration the new rating from today's decision, the 
combined total disability rating is less than 70 percent, 
based on a combined ratings table.  See 38 C.F.R. § 4.25 
(2006).  Disabilities involving one or both lower extremities 
are treated as one disability for purposes of 38 C.F.R. 
§ 4.16(a).  Thus, treating the right knee disabilities (each 
rated 30 percent and 10 percent) as one disability together 
with the right lower extremity neuropathy (since it involves 
the right lower extremity even though it is due to a lumbar 
spine disability), the veteran has "one disability" that 
would warrant a combined rating of 40 percent for purposes of 
38 C.F.R. § 4.16(a).  

The veteran does not have sufficient additional disabilities 
to reach the "70 percent" requirement under 38 C.F.R. 
§ 4.16(a).  Thus, the veteran does not meet the numerical, 
schedular requirements under 38 C.F.R. § 4.16(a).  

However, where the percentage requirements are not 
specifically met, extraschedular consideration may be 
warranted for veterans who are unemployable due to service-
connected disabilities where they are unable to secure and 
follow a substantially gainful occupation by reason of those 
service-connected disabilities.  38 C.F.R. § 4.16(b).  

According to his April 2004 TDIU claim, he had worked with 
the U.S. Postal Service as a letter carrier until January 
2000.  More recently, he had worked as a child supervisor at 
a local YMCA facility and then as a cashier and shelf stocker 
at a retail store.  He had completed high school.  Service 
records indicate that he had served as a petroleum supply 
specialist.  The veteran has also indicated that he was 
medically released from the Postal Service because of 
orthopedic issues.  

The veteran had applied for disability benefits from the 
Social Security Administration (SSA), but the SSA denied his 
claim in July 2003.  The SSA denial informed the veteran that 
"although your overall medical condition places restrictions 
on your ability to work, and . . . your condition may prevent 
you from doing some types of work, your condition does not 
prevent you from doing less demanding work."  The SSA 
decision also noted that "[a]lthough [the veteran] may 
choose to avoid performing strenuous activities that may 
possibly aggravate [his] symptoms, it appears that [he] can 
do less strenuous work activities."  However, the SSA's 
determinations are not necessarily controlling.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994).  

By contrast, on an October 2003 VA general medical 
examination, the examiner concluded as follows:

From the standpoint of employability, this man is 
disabled beyond employability because of the 
pathology of his knees, primarily the right knee, 
and his low back.  The only employment that this 
man is capable of doing would be sedentary in 
nature. . .

The Board does not find the October 2003 VA examination to be 
probative with respect to whether the veteran's service-
connected disabilities, alone, render the veteran 
unemployable.  First, the examiner did not base his 
employability statement on employment opportunities other 
than the veteran's Postal Service duties (such as work at the 
YMCA or at a retail store).  Second, the examiner found 
unemployability even though he also specifically found the 
veteran to be capable of other sedentary employment.  Third, 
although the examiner did single out the veteran's service-
connected right knee and low back disabilities, the 
examiner's conclusion followed diagnoses of significant non-
service-connected diagnoses of untreated hypertension, severe 
left knee osteoarthritis with past meniscal pathology, and 
left shoulder rotator cuff tear with bone spur removal and 
possible osteoarthritis.  38 C.F.R. § 4.14.

Also, while not dispositive or controlling, the SSA decision 
specifically noted that the veteran could perform less 
strenuous activities.  And even the October 2003 VA 
examination specifically found the veteran to be capable of 
sedentary work.   

Therefore, the weight of the evidence demonstrates that the 
veteran does not meet the criteria for a TDIU rating (based 
on the schedular percentage requirements or the criteria for 
referral for extraschedular consideration).  Since the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny this claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

An increased rating for status post right knee meniscectomy 
with chondromalacia and arthritis is denied, and a separate 
10 percent rating for right knee instability is granted.

An increased rating for a lumbar spine disability is denied.

An increased rating for a right shoulder disability is 
denied.

A TDIU rating is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


